Citation Nr: 0914928	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to November 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In his February 2004 VA 
Form 9 (Substantive Appeal) the Veteran requested a hearing 
before the Board; in a statement received in August 2006, he 
withdrew the request.  The case was before the Board in 
November 2006 and in May 2007 when it was remanded for 
additional development by a Veterans Law Judge who is no 
longer with the Board.  The case has been reassigned to the 
undersigned.  

In a November 2007 statement, the Veteran raised claims of 
service connection for a testicular mass as due to exposure 
to herbicides, and for a prostate disability as secondary to 
the testicular mass.  And in a May 2008 statement, his 
representative raised the issue of service connection for 
neuropathy of both feet.  These matters are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.  

2.  There is no credible corroborating evidence that the 
Veteran was subjected to a stressor event in service; when 
PTSD was diagnosed, the diagnosis was based on accounts of 
uncorroborated stressor events that are not credible.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the November 2002 
initial adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2002 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the Veteran 
did not receive timely notice regarding disability ratings or 
effective dates of awards (he received such notice in a March 
2006 letter), he is not prejudiced by such notice timing 
defect (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and this decision 
denies service connection.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
postservice treatment records.  The RO arranged for a VA 
examination in January 2009.  As discussed in greater detail 
below, VA made extensive efforts to assist the Veteran in 
seeking corroboration of his alleged stressors in service.  
The Board is satisfied that evidentiary development is 
complete.  VA's duty to assist the Veteran is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

The Veteran's service personnel records do not show that he 
engaged in combat.  They reflect that he served in Vietnam 
from November 1969 to November 1970, and that his military 
occupation specialty (MOS) was plumber.  

The Veteran's STRs, including his November 1970 service 
separation examination report are silent for any psychiatric 
complaints, findings, treatment, or diagnosis.  

The Veteran has submitted several statements identifying 
alleged stressor events in service, including: Seeing 
comrades killed and the bodies decapitated, without limbs and 
decomposed; seeing a fellow serviceman fall into a rock 
crusher from fatigue on Whiskey Mountain; being almost killed 
in a firefight; receiving incoming fire on a regular basis 
and living in bunkers because of the incoming fire; and 
inadequate training.  

The earliest postservice evidence of the Veteran being seen 
postservice for psychiatric problems is in August 2002, when 
he was seen by VA for possible PTSD symptoms, including 
difficulty sleeping.  

On December 2004 VA mental health evaluation, the Veteran 
reported intrusive thoughts, nightmares, and avoidance 
symptoms.  He complained of difficulty sleeping with 
awakenings and hypervigilance, along with irritability.  PTSD 
was diagnosed.  Subsequent treatment records show the Veteran 
carried a diagnosis of PTSD.  

In an April 2006 statement, the Veteran reported that he knew 
no one when he arrived in Vietnam and because of soldiers 
leaving or being rotated out of the company, close 
relationships were not formed.  Consequently, he did not know 
the name of anyone in his unit.

In June 2007, pursuant to the Board's May 2007 remand, the RO 
sent the Veteran a letter advising him that more/specific 
information regarding his alleged stressor events in service 
was needed to enable verification of the alleged stressors.  
In a June 2007 response the Veteran indicated that he did not 
know the names of individuals he was stationed with or the 
dates when the events occurred.  

The RO requested verification (from the U.S. Army and Joint 
Services (JSRRC)) of the Veteran's alleged stressor events, 
including witnessing a serviceman fall into a rock crusher on 
Whiskey Mountain (as such was potentially verifiable based on 
the stressor information that the Veteran had provided).  In 
response, the JSRRC indicated that they researched the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
35th Engineer Group (the higher headquarters for the 
Veteran's 864th Engineer Battalion).  They found that during 
the quarter from February 1 to April 30, 1970 (a time frame 
provided by the RO based on the Veteran's nonspecific 
accounts), the industrial complex at Whiskey Mountain had 
been completed and both the quarry-crusher complex and the 
asphalt plant were fully operational.  There were a total of 
47 accidents for the quarter, the majority of which were 
vehicular in nature.  Research of the U.S. Army Casualty data 
and available Daily Staff Journals submitted by the 35th 
Engineer Group and the 18th Engineer Brigade could not verify 
any U.S. casualties involving a crusher for the 864th 
Engineer Battalion during that time period.  

On January 2009 VA psychiatric examination, the examiner 
found that there were PTSD symptoms of intrusive memories, 
but that other symptoms were of a subclinical level and did 
not meet the criteria for a DSM-IV diagnosis of PTSD.  The 
diagnosis was depressive disorder, not otherwise specified.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

The Veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
in combat with the enemy.  The term engaged in combat with 
the enemy requires that the Veteran have taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The 
Veteran's MOS of plumber was of a non-combat nature.  He 
alleges that he was involved in combat-type situations; 
however, there is no evidence to corroborate his allegations.  
Regarding the January 2009 VA examiner's finding that the 
Veteran had combat experience, it is not supported by any 
objective evidence in the record, but is based on the 
Veteran's accounts.  Those accounts do not gain probative 
value by virtue of being repeated by the examiner.  It has 
been cited that the Veteran was awarded the Vietnam Service 
Medal with one bronze service star.  The bronze service star 
may or may not suggest combat, but of itself is not 
conclusive evidence of combat without additional 
corroborating information.  See 38 C.F.R. § 578.26 (2006).  
Here, there is no corroborative information that the bronze 
service star was awarded for combat.  The Veteran submitted 
an article entitled "Engineer Troops Vietnam" which relates 
that some engineers in Vietnam participated in combat 
support; nothing in the article suggests that the Veteran was 
among those.  

The Veteran's stressor accounts noted above are 
uncorroborated.  He has provided only nonspecific stressor 
information regarding the events.  Generally, events 
involving death or injury of American soldiers (or 
substantial property damage) are verifiable (if they 
occurred).  The one alleged account by the Veteran that was 
potentially verifiable based on information he has provided, 
the death of a fellow serviceman from a fall into a rock 
crusher, has been proven false, as no such event is shown to 
have occurred at the location identified by the Veteran 
during the specified time frame.  As the other accounts are 
not verifiable based on information he has provided, and he 
has not responded to requests for further details, the Board 
finds that the Veteran's stressor accounts are not credible.  

The record shows that the Veteran has had PTSD diagnosed (and 
treated) based on his uncorroborated accounts of stressor 
events.  Significantly, the January 2009 VA examiner found 
that the Veteran's symptoms did not satisfy the criteria for 
a DSM-IV diagnosis of PTSD.  Regardless, even an unequivocal 
diagnosis of PTSD would be insufficient to establish service 
connection for PTSD in the absence of evidence that the 
Veteran engaged in combat or corroborating evidence of an 
alleged stressor event in service.  See 38 C.F.R. § 3.304(f).  

The preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


